                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    STEVEN OLIVER                                             CIVIL ACTION

    VERSUS                                                    No.: 18-7845

    MARLIN GUSMAN, ET AL.                                     SECTION: “J”(4)



                                  ORDER & REASONS

       Before the Court is a Motion for Review of Magistrate Judge’s Decision (Rec.

Doc. 55), which challenges the Magistrate Judge’s Order1 denying Plaintiff’s motion

to enlarge time to serve Defendants Thomas Sutherland, Michael Lee, and Jamie

Massey.2 Having considered the motion and memorandum, the record, and the

applicable law, the Court finds that the motion should be GRANTED.

                   FACTS AND PROCEDURAL BACKGROUND

       Plaintiff filed his original complaint on August 16, 2018, naming, inter alia,

Sutherland, Lee, and Massey as Defendants.3 He filed his First Amended Complaint

(“FAC”) on November 5, 2018, before any Defendant had answered.4 Plaintiff then

served Defendant Massey on November 6, 2018,5 and Defendants Lee and Sutherland

on November 8, 2018.6 This service took place within the ninety-day time limit




1
  (Rec. Doc. 54).
2
  (Rec. Doc. 48).
3 (Rec. Doc. 1).
4 (Rec. Doc. 10). Defendants Gary Maynard and Sheriff Marlin Gusman waived service on September

6, 2018, but otherwise no Defendant had been served before the FAC was filed. (Rec. Docs. 4-5).
5 (Rec. Doc. 15).
6 (Rec. Docs. 16-17).
established by Rule 4(m); however, the record is unclear whether he served them with

his original complaint or FAC.

        The allegations against these three Defendants in the FAC are substantively

identical to those in the original complaint: while being transported in a prison van,

Defendant Massey escaped from his restraints and attacked Plaintiff and another

inmate for twenty-two minutes while Defendants Lee and Sutherland, the Orleans

Parish Sheriff’s Office deputies who were transporting the prisoners, failed to

intervene to protect Plaintiff and later failed to report the attack to their superiors. 7

        On February 4, 2019, Plaintiff sought the Court’s leave to file a Second

Amended Complaint (“SAC”).8 The Court granted leave,9 and Plaintiff’s SAC was

filed into the record.10 The allegations in the SAC against these three Defendants

are substantively identical to those raised in Plaintiff’s original complaint and FAC.11

        On May 29, 2019, the Magistrate Judge ordered Plaintiff to show cause for why

he failed to timely serve these three Defendants with the SAC.12 That same day,

Plaintiff submitted summonses for issuance and then served Defendants Lee and

Sutherland on June 1, 2019, and Defendant Massey on June 6, 2019.13                   The

Magistrate Judge deemed the order to show cause satisfied but denied Plaintiff’s

request for an extension of time for service:

        To the extent [Plaintiff] requests in the response that, without a
        properly filed motion, the Court grant nunc pro tunc an extension of time

7 (Rec. Doc. 1, at 1; Rec. Doc. 10, at 1).
8 (Rec. Doc. 22).
9 (Rec. Doc. 24).
10 (Rec. Doc. 25).
11 (Rec. Doc. 25, at 1).
12 (Rec. Doc. 33).
13 (Rec. Docs. 38-39, 41).




                                             2
        for service to June 6, 2019, to match the completion of the untimely
        service, the Court declines to do so. Such a retroactive ruling by the
        Court could prejudice a defendant’s ability to challenge the service or
        assert a defense. There is no doubt that this recent service was not
        timely, no extension was requested before the Show Cause Order was
        issued, and service was only made after prompting by the Show Cause
        Order. The Court declines to provide further excuse for the untimely
        service in that manner, although the Court elects at this time not to
        penalize the plaintiff for error attributable to his counsel.14

Plaintiff promptly filed a motion to enlarge time to serve Defendants on June 19,

2019.15 The Magistrate Judge denied the request on July 17, 2019:

        This request is repetitive of the relief sought in [Plaintiff’s] response [to]
        the Court’s Show Cause Order and is denied for the same reasons. . . .
        But for this Court’s prompting, service would not have been effectuated
        when it was, and this case would remain in a limbo state waiting for the
        plaintiff to properly prosecute as to all named defendants, which would
        have caused further delay in the Court’s attempt to get this matter to a
        preliminary conference under Rule 16. As the Court has already ruled,
        counsel’s “inadvertence and negligence” is not per se demonstrated good
        cause for the failure to serve, yet the Court has chosen not to penalize
        the plaintiff with a recommendation of dismissal based on error
        attributable to his counsel. The Court has already denied [Plaintiff’s]
        request that the Court grant nunc pro tunc an extension of time for
        service to June 6, 2019, to match the completion of the untimely service
        made on these defendants. The Court is not now convinced to change
        that ruling.16

Plaintiff then filed the instant motion for review of the Magistrate Judge’s decision.

Defendants Massey, Lee, and Sutherland have not answered either the original

complaint or the SAC and have not appeared in this action.

                                  LEGAL STANDARD

        Rule 4(m) provides:



14 (Rec. Doc. 47, at 1-2).
15 (Rec. Doc. 48).
16 (Rec. Doc. 54, at 1-2).




                                              3
      If a defendant is not timely served within 90 days after the complaint is
      filed, the court—on motion or on its own after notice to the plaintiff—
      must dismiss the action without prejudice against that defendant or
      order that service be made within a specified time. But if the plaintiff
      shows good cause for the failure, the court must extend the time for
      service for an appropriate period.

FED. R. CIV. P. 4(m). In considering a motion to extend time for service, the Court

must first determine whether good cause exists. Thompson v. Brown, 91 F.3d 20, 21

(5th Cir. 1996). If good cause exists, the Court “must extend time for service.” Id.

Good cause requires “‘at least as much as would be required to show excusable

neglect, as to which simple inadvertence or mistake of counsel or ignorance of the

rules usually do not suffice.’” Lindsey v. U.S. R.R. Ret. Bd., 101 F.3d 444, 446 (5th

Cir. 1996) (citation omitted).

      Where good cause is not shown, “the court may, in its discretion, decide

whether to dismiss the case without prejudice or extend time for service.” Thompson,

91 F.3d at 21. “A discretionary extension may be warranted, ‘for example, if the

applicable statute of limitations would bar the refiled action.” Millan v. USAA Gen.

Indem. Co., 546 F.3d 321, 325 (5th Cir. 2008) (quoting FED. R. CIV. P. 4(m) advisory

committee’s note (1993)).

      Where dismissal under Rule 4(m) would act as a dismissal with prejudice due

to the running of the applicable statute of limitations, such a dismissal “is warranted

only where a clear record of delay or contumacious conduct by the plaintiff exists and

a lesser sanction would not better serve the interests of justice.” Id. at 326 (internal

quotation marks and citations omitted). “[D]elay which warrants dismissal with

prejudice must be longer than just a few months; instead, the delay must be



                                           4
characterized by significant periods of total inactivity.”     Id. at 326-27 (internal

quotation marks and citation omitted). Additionally, a dismissal with prejudice

generally requires “at least one of three aggravating factors: ‘(1) delay caused by the

plaintiff himself and not his attorney; (2) actual prejudice to the defendant; or (3)

delay caused by intentional conduct.’” Millan, 546 F.3d at 326 (citation omitted).

                                      DISCUSSION

           A court has two options when faced with a motion to extend time for service:

dismiss the case without prejudice as to the defendant not timely served or extend

time for service. Thompson, 91 F.3d at 21. Here, the Magistrate Judge did neither.

           The Magistrate Judge found that Plaintiff had not demonstrated good cause

for the failure to timely serve Defendants, and the Court agrees. See Lindsey, 101

F.3d at 446. Nevertheless, it is clear that dismissal is not warranted.

           First, because a dismissal here would act as a dismissal with prejudice, the

heightened standard for dismissal applies. See Millan, 546 F.3d at 326. Under

Louisiana law, tort claims have a one-year prescriptive period. LA. CIV. CODE art

3492. This same prescriptive period applies to civil rights claims brought under

§ 1983. Harris v. Hegmann, 198 F.3d 153, 157 (5th Cir. 1999). The events underlying

Plaintiff’s claims occurred on August 17, 2017, and he filed his original complaint on

August 16, 2018.17 Therefore, dismissal is warranted only if there is a clear record of

delay or evidence of contumacious conduct by Plaintiff. See Millan, 546 F.3d at 326.




17   (Rec. Doc. 1, at 3).


                                             5
       There is no evidence of “significant periods of total inactivity.” Id. at 327.

Under Rule 4(m), Plaintiff had 90 days to serve Defendants with the SAC, or by May

6, 2019. After the Magistrate Judge issued the order to show cause on May 29, 2019,

Plaintiff promptly took action to correct his failure to timely serve Defendants and

effected service by June 6, 2019. A delay of one month is hardly the sort of delay that

warrants dismissal with prejudice; the Magistrate Judge concluded as much in the

order deeming the show cause order satisfied by stating there was “no obvious

prejudice to the proceedings, other than mere delay.”18 Likewise, there is no evidence

of any contumacious conduct by Plaintiff that would warrant dismissal.

       Nor are any of the aggravating factors present. The Magistrate Judge denied

Plaintiff’s motion because of a concern that granting it “could prejudice a defendant’s

ability to challenge the service or assert some other defense related to the filing and

service of the [SAC], especially when plaintiff has not obtained consent from the three

untimely served defendants to file this motion to enlarge.”19 However, the applicable

standard here requires “actual prejudice to the defendant.” Millan, 546 F.3d at 326.

       Moreover, at this point, any prejudice to Defendants is of their own making. It

is undisputed that Defendants Massey, Sutherland, and Lee were timely served with

respect to Plaintiff’s original complaint.20 By the time the Magistrate Judge denied

Plaintiff’s motion to extend the time for service, the time for these three Defendants




18 (Rec. Doc. 47, at 1).
19
   (Rec. Doc. 54, at 2) (emphasis added).
20 The Court does not determine whether this service was sufficient, only that it was timely.




                                                  6
to respond to the SAC, which includes the time for filing a motion to dismiss for

insufficient service pursuant to Rule 12(b)(5), had expired.

      Because dismissal is not warranted, Plaintiff’s motion to extend the time for

service should have been granted. See Thompson, 91 F.3d at 21.

                                  CONCLUSION

      Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Review of Magistrate

Judge’s Decision (Rec. Doc. 55) is GRANTED.

      New Orleans, Louisiana this 13th day of September, 2019.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE




                                          7
